Citation Nr: 1824700	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Orlando, Florida Veterans Health System

THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on February 10, 2014 at a non-VA, non-Federal hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife, A. P.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs Medical Center (VAMC) in Orlando, Florida. 

The Veteran and his wife, A. P., testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing located at the VA Regional Office (RO) in St. Petersburg, Florida. A transcript of the hearing is of record.

Since the issuance of the Statement of the Case (SOC), additional medical records have been added to the record. At the January 2018 Travel Board hearing, the Veteran waived initial review of such additional evidence by the Agency of Original Jurisdiction (AOJ). Therefore, the appeal is properly before the Board for review.


FINDING OF FACT

1. On February10, 2014, the Veteran presented to NBCH emergency department for treatment of vomiting, abdominal pain, and weakness; such treatment was not authorized in advance by VA; and, the evidence shows that such treatment was emergent because such treatment was for a medical condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and because a VA medical facility was not feasibly available and an attempt to use the VA medical facility's services beforehand would not have been considered reasonable by a prudent layperson.




CONCLUSION OF LAW

1. The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred on February10, 2014, at a non-VA, non-Federal hospital, NBCH, have been met. 38 U.S.C. §§ 1703, 1725 (2012); 38 C.F.R. §§ 17.54, 17.124, 17.132, 17.1000-1008 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). However, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations may not be applicable to such claims. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

II. Reimbursement

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement, namely 38 U.S.C. §§ 1725 and 1728. The provisions of 38 U.S.C. § 1728 are not applicable here because the Veteran is not shown to be service-connected for the disability or participating in a Chapter 31 VA rehabilitation program. Moreover, the record itself does not indicate prior authorization was given by VA for the Veteran to receive treatment at a non-VA hospital on February 10, 2014. Therefore, the provisions of 38 U.S.C. § 1725 (the Millennium Health Care and Benefits Act) control in this case. 

Accordingly, in this case, reimbursement for unauthorized medical expenses turns on whether such reimbursement may be made pursuant to 38 U.S.C. § 1725 (2012). To be eligible for payment or reimbursement, the Veteran must satisfy all of the following elements:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided. See 38 U.S.C.. § 1725 (2012); 38 C.F.R. § 17.1002 (2017). 

The term "emergency treatment" means medical care or services furnished, in the judgment of VA, (A) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; and (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life and health; and (C) until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. See 38 U.S.C. § 1725 (f)(1) (2012) (reflecting the amendments that became effective October 10, 2008).

As a preliminary matter, the Board notes that the service at issue in this case was provided at NBCH, which is a non-Federal, non-VA medical facility that has an emergency department. At the time that the treatment by NBCH was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment. The record shows that the Veteran is financially liable to NBCH for the aforementioned treatment. Also, at the January 2018 Travel Board hearing, the Veteran testified that at the time of the treatment in question, he did not have health insurance and the VA was his primary source of medical care. Review of the remaining evidence of record, including invoices and bills, shows that the Veteran had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment during the relevant periods on appeal. Additionally, there is no indication that the condition for which the treatment was furnished was caused by an accident or work-related injury; and, the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the treatment provided. For these reasons, the aforementioned elements (a) and (d) through (i) have been met.

Thus, this case turns on whether the private treatment on February 10, 2014, NBCH, was emergency treatment. In other words, the elements on which this case turns are (1) whether the treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and, (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

First, the Board finds that the treatment at NBCH on February 10, 2014 was emergency treatment because the evidence shows that such treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. At the January 2018 Travel Board hearing, the Veteran and his wife testified that, based on the Veteran's symptoms, they felt this was an emergency situation because the Veteran had a hernia in December 2013, which they were informed could get strangulated, and that "you don't have time when that happens." Specifically, at the Travel Board hearing, the Veteran's wife testified that his treating physician had warned them about a strangulated hernia, and informed them that such hernia is very serious. The Veteran and his wife testified that they were told that symptoms of a strangulated hernia include weakness, vomiting, and abdominal pain, all of which the Veteran asserts he experienced on February 10, 2014. The Veteran's wife further explained that the Veteran received surgery soon after the emergency treatment on February 10, 2014 on February 24, 2014. 

Furthermore, the Veteran testified that his friend, who is a veterinarian, was at his house when he was experiencing his symptoms, and that his friend had advised him to go to the emergency room, and even assisted him in his transportation to NBCH. Of record is a December 2014 private letter from the Veteran's veterinarian friend, D. M. S., D.V.M., who corroborates the January 2018 testimony and states that when he arrived to the house on February 10, 2014, the Veteran was flushed, barely able to stand, weak, and vomiting. The Veteran's veterinarian friend, therefore, thought that the "prudent thing to do was to seek prompt medical care due to the significant implications of a posable strangulated hernia." See December 2014 private letter.

While the Veteran's friend, who gave his opinion and advice on February 10, 2014, is a veterinarian and not a medical doctor, the Board finds that his veterinarian friend relied on his medical knowledge, although limited, in good faith and based on the Veteran's symptoms, of which the Veteran and his wife reasonably relied on. Additionally, the Board notes it finds the Veteran and his wife to be credible and to have provided credible testimony at the January 2018 Travel Board hearing as to the Veteran's symptoms, perceived concerns, and perceived medical condition given his recent history with hernias and his treating physicians' warnings as to strangulation. Thus, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention under these circumstances would have been hazardous to life or health.
Second, the Veteran contends that his medical condition was too severe to travel the about 30 miles distance to the VA emergency medical facility. See January 2018 Travel Board hearing transcript. The Veteran contends that he was unable to transport to the VA emergency room because going there would not have been timely given his perceived medical condition and symptoms. Id. The Board notes that NBCH is about two miles from the Veteran's home, while the VA medical facility is about 30 miles from the Veteran's home. Moreover, at the January 2018 Travel Board hearing the Veteran and his wife testified that his wife called the VA facility prior to going to NBCH and she was told that the Veteran should seek treatment at an emergency room. 

Given the Veteran's condition, as discussed above, given the distance from the Veteran's home to the VA facility, and given that the Veteran's local VA facility told him to go to NBCH, the Board finds that a VA medical facility was not feasibly available and an attempt to use the VA medical facility's services beforehand would not have been considered reasonable by a prudent layperson.

In summary, the Veteran's treatment at NBCH on February 10, 2014 was emergent, and all of the criteria for entitlement to payment of or reimbursement for unauthorized medical expenses incurred on February 10, 2014, at NBCH, have been met. Thus, entitlement to payment of or reimbursement for unauthorized medical expenses incurred on February 10, 2014, at NBCH, is warranted.


ORDER

Entitlement to payment or reimbursement of medical expenses incurred at a non-VA, non-Federal hospital on February 10, 2014, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


